DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 2/22/2021. After entry of this amendment, claims 30-33 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0040537 to Schwabel et al. (hereinafter Schwabel) in view of U.S. Patent No. 5,466,729 to Guillet et al. (hereinafter Guillet) as evidenced by U.S. Patent Application Publication No. 2016/0075872 to Palmese et al. (hereafter Palmese).

With respect to claim 30, Schwabel discloses a resin bonded abrasive wheel, in particular, cut-off wheel, comprising abrasive grains and an organic bond material such as phenolic resin which has been a well-known organic binder in bonded abrasive wheels (see Schwabel, Throughout the reference, in particular, abstract; [0009], [0076], [0080]-[0082], [0087], [0086], [0089], [0097], [0116]-[0118]). Schwabel discloses that the abrasive particles are ceramic type abrasive particles such as alumina type abrasive particles whose surfaces have been treated with one or more coupling agents to enhance the adhesion of the particles to the binder (Schwabel, [0086] and [0089]). Additionally, Schwabel discloses that the abrasive particles are REO-doped particles which are impregnated with HYDRAL COAT 5 which is a known hydroxyl group provider (Schwabel, [0116]-[0118]); thus, Schwabel renders the presence of alumina particles having hydroxyl groups covalently bonded to the surfaces thereof obvious. It should be noted that the specification of the present Application under examination also utilizes abrasive particles having been impregnated with HYDRYL COAT 5 (see specification, page 22, lines 8-9).

Guillet discloses a dispersion composition used to treat surfaces of inorganic materials such as aluminum oxide in the shape of particles or flakes (see Guillet, column 4, lines 38-53) wherein the dispersion composition comprises a reaction product of an aminosilane and an epoxy resin (column 2, line 20 to column 4, line 11); the disclosed aminosilane of Guillet et al. has the formula as shown in column 2, lines 30-52, which reads on the claimed formula for aminosilane, and the epoxy resin could be one selected from a wide range of epoxy resins provided that it would have at least two epoxide rings (see Guillet, column 2, line 54 to column 3, line 45). As an example of a suitable secondary amine, Guillet discloses bis-N,N-(3(trimethoxysilyl)propyl)amine (see column 2, lines 40-41 and column 5, lines 21-24); however, Guillet discloses other secondary amines which fully satisfy the claimed formula as claimed in claim 30. Guillet discloses a reaction between the aminosilane and epoxy resin (Guillet, column 3, line 47 to column 4, line 11) which results in the production of silylated epoxy resin, which is then dispersed in water to react with water (page 4, lines 15-34). Water has hydroxyl group; thus, the disclosure of Guillet on the mixing of silylated epoxy resin with water, which would result in a reaction between the two, would render it obvious that the 
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Schwabel with the teachings of Guillet in order to utilize the silylated epoxy resin of Guillet to react with -OH group, which is provided from HYDRYL COAT 5, of surface modified alumina of Schwabel in order to reach the claimed “adhesion-modifying” layer which is covalently bound to the surface of the alumina abrasive of Schwabel motivated by the fact that as that taught by Guillet, the epoxy resin reacted with aminosilane would easily react with a hydroxyl group; moreover, such a combination is, further, motivated by the fact that not only Schwabel is drawn to treating the surface of abrasive particles, but also Guillet teach that their composition improves adhesion qualities on the substrates which it is applied thereon.
The disclosure of Guillet on the epoxy resins having at least two epoxide rings (Guillet, column 2, lines 56-58) broadly renders the claimed “polyepoxides comprising epoxidized soybean oil” obvious in light of the fact that epoxidized soybean oil has three epoxidized rings. 
Therefore, it would have been obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have utilized In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000).  
It is inevitable that the use of a readily available and low cost material in the process of the combination of Guillet in view of Schwabel is well within the scope of a skilled artisan. 

With respect to claim 31, the combination of references renders this claim obvious; in particular, Schwabel discloses that the bond material is phenolic resin ([0080]-[0082]).

With respect to claims 32 and 33, the combination of references renders these claims obvious; in particular, Schwabel discloses that their bonded abrasive article is a bonded abrasive wheel comprising organic binder such as phenolic resin ([0009], [0076], [0080]-[0082], and [0087]); in particular, the reference teaches “cut-off wheels comprising organic resin such as phenolic resin ([0087], [0097]).

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
Applicant has argued that the epoxidized soybean oil derived coupling agent outperformed the conventional coupling agents such as APREF1 and APREF2 as shown in Table 3. Applicant has, also, argued that the specification of the present Application show unexpected results for the currently amended claim 30.
The Examiner disagrees, and respectfully, submits that it is not quite clear as to how the examples or Table 3 show unexpected results because “ESO” which stands for epoxidized soybean oil according to the definition provided by Applicant as shown in Table 1, is used in a comparative example as shown in Table 3 (see “Comp. Ex. C”), and therefore, it cannot be considered as an example which was performed based on the currently amended claim 30. Moreover, according to Table 3, it appears that “Comp. Ex. D” which his based on the use of “EPB”, i.e. hydroxyl-terminated epoxidized polybutadiene, and “Comp. Ex. E” which is based on the use of “EPR”, i.e. epoxidized phenolic resin, provide better results than the use of epoxidized soybean oil or “ESO”.  

The Examiner, respectfully, submits that Table 6, as properly quoted by Applicant shows improved result in using coated abrasive grains compared to uncoated one; it is not seen to show superior unexpected result for using epoxidized soybean oil compared to other coupling agents used in such coatings. In addition, Table 6 shows a reduction in wear rate of aged wheels for Examples 8, 10, and 12; Example 8 is disclosed to be a repetition of Example 5 (specification, page 29, lines 14-15), and Example 5 is based on the use of RP or liquid phenolic resin as the coupling agent (specification, page 27, line 3 and Table 1). There is no disclosure that epoxidized soybean oil has been used in the coating of abrasive grains in Examples 10 and 12.  Examples 7, 9, and 11 in Table 6 show higher wear rate for an aged wheel. In summary, Table 6 is not seen to show any unexpected results for using epoxidized soybean oil compared to other types of coupling agents. 
Additionally, there is no indication in the specification as to “Example 1”, “Example 2”, “Example 3”, and “Example 4”; whereas, Examples 5, through 12 are specifically cited. Moreover, while the specification discloses different “Embodiments”, no “embodiment” has been listed in any Table, and therefore, it is difficult to identify any effect or potential unexpected results, if any, for each embodiment.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PEGAH PARVINI/Primary Examiner, Art Unit 1731